I N THE COURT OF APPEALS OF TENNESSEE

                           WESTERN SECTI ON AT JACKSON
                                                                      FILED
                                                                        Jan. 13, 1997

                      _______ _________________________               Cecil Crowson, Jr.
                                                                       Appellate Court Clerk



                                             )
M CHAEL M
  I           ORAT, i ndi vi dual l y,       ) She l by Count y Ci r c ui t Cou r t
a nd M ORAT’ S I NSURANCE AGENCY, ) No. 25650 T. D.
I NC. , a Te nne s s e e Cor por a t i on, )
                                             )
       Pl a i nt i f f s - Appe l l a nt s , )
                                             )
v.                                           ) C. A. NO. 02A01- 9412- CV- 002 7 0
                                             )
STATE FARM M       UTUAL AUTOM LE )   OBI
I NSURANCE COM       PANY,                   )
                                             )
       De f e nda nt - Appe l l e e .        )
_ _ ___________________ _____________________________________ _ _
_


Fr om t he Ci r c ui t Cour t of She l by Count y a t M mphi s ,
                                                       e
Ho nor abl e W t h Chandl e r , Judge
              ye




Euge ne C. Gae r i g,
M mphi s , Te nne s s e e
 e
At t or ne y f or Pl a i nt i f f s - Appe l l a nt s .


Fr e d P. W l s on,
             i
W LSON, M RAE, I VY, M TYI ER AND STRAI N, M mphi s , Te nne s s e e
  I          c                c                   e
a nd
Al an St r ai n, M mphi s , Te nne s s e e
                   e
At t or ne ys f or De f e nda nt - Appe l l e e .




OPI NI ON FI LED:

AFFI RM AND REM
       ED      ANDED




                                       FRANKS, J.
FARMER, J . : ( Conc ur s )
TOM N, SR. J . : ( Conc u r s )
   LI




                I n t hi s a c t i on f or ma l i c i ous pr os e c ut i on, t he

Tr i a l J udge gr a nt e d t he de f e nda nt s umma r y j udgme nt , a nd

p l a i nt i f f s h a ve a ppe a l e d.

                Pl a i nt i f f M c ha e l M a t i s a n i ns ur a nc e a ge nt wi t h
                                 i          or

t h e M a t I ns ur a nc e Age nc y, I nc . , i n M mphi s .
       or                                          e                      The ge ne s i s

o f t hi s di s put e oc c ur r e d i n 1981, whe n pl a i nt i f f s s e nt a

p o l i c y c ha nge r e que s t f or m t o de f e nda nt t o c ha nge t he mot o r

v e hi c l e i ns ur e d by de f e nda nt unde r t he a s s i gne d r i s k pl a n

t h r ough t hi s a ge nc y f or t he i ns ur e d, J . W W t t e n.
                                                        . hi                     W t t en
                                                                                  hi

wa s i n t he pr oc e s s of pur c ha s i ng a 1981 Ca di l l a c a nd

p l a i nt i f f s , a f t e r e xpl or i ng t he pos s i bi l i t y of i ns ur a nc e

f r om ot he r c ompa ni e s , a gr e e d t o W t t e n’ s r e que s t t o a ppl y
                                               hi

t o s ubs t i t ut e t he 1981 Ca di l l a c f or t he mot or ve hi c l e on t h e

e x i s t i ng a s s i gne d r i s k pol i c y.       M c ha e l M a t f i l l e d out t he
                                                       i          or

a p pl i c a t i on f or c ha nge , whi c h W t t e n s i gne d.
                                             hi                           The pl a i nt i f f

n o t e d o n t he f or m t ha t i t wa s a r e pl a c e me nt ve hi c l e a nd i n

t h e a ppl i c a t i on i n t he s pa c e f or ?c os t ne w?, t h e pl a i nt i f f

f i l l e d i n $25, 000. 00.        I n a box on t he f or m, pl a i nt i f f no t e d

t h a t t he ve hi c l e ha d not be e n a l t e r e d.         Upon de f e nda nt ’ s

r e c e i pt of t he a ppl i c a t i on, t he c ha nge wa s pr oc e s s e d a nd t h e

1 9 81 Ca di l l a c be c a me t he i ns ur e d ve hi c l e .

                Le s s t ha n t wo mont hs l a t e r t he ve hi c l e bur ne d a n d

a c l a i m wa s ma de t o d e f e nda nt .           Upon i nve s t i ga t i on of t he

l o s s , de f e nda nt de t e r mi ne d t ha t t he ve hi c l e ha d be e n


                                                  2
s u bs t a nt i a l l y a l t e r e d, whi c h i nc r e a s e d i t s va l ue t o ove r

$ 4 0, 000. 00.      De f e nda n t ul t i ma t e l y s e t t l e d wi t h t he l os s

p a ye e f or a n a mount i n e xc e s s of $24, 000. 00 a nd t he n br ou g h t

a n a c t i on a ga i ns t t he a ge nt a nd a ge nc y on t he t he or y t ha t

h a d t he t r ue va l ue of t he ve hi c l e be e n r e pr e s e nt e d,

d e f e nda nt woul d not ha ve i ns ur e d t he ve hi c l e , be c a us e t he

a s s i gne d r i s k pl a n do e s not r e qui r e a n i ns ur a nc e c ompa ny t o

i n s ur e a mot or ve hi c l e f or mor e t ha n $25, 000. 00, a nd i t wa s

d e f e nda nt ’ s pol i c y no t t o i ns ur e      ve hi c l e s c os t i ng i n e xc e s s

o f t ha t a mount .

                The c a s e a ga i ns t pl a i nt i f f s we nt t o t r i a l wi t h a

r e s ul t i ng j udgme nt i n t he i r f a vor , whe r e upon t he y br ought

t h i s a c t i on f or ma l i c i ous pr os e c ut i on.

                Nume r ous a nd e xha us t i ve de pos i t i ons we r e t a ke n

a l ong wi t h e xhi bi t s f i l e d a nd de f e nda nt move d f or s umma r y

j u dgme nt ,     whi c h t he Tr i a l J udge gr a nt e d on t he gr ound t h a t

d e f e nda nt ha d r e a s ona bl y r e l i e d on a dvi c e of c ouns e l .            On

t h a t ba s i s , t he Cour t c onc l ude d t he r e wa s ?pr oba bl e c a us e ?

t o f i l e s ui t a ga i ns t pl a i nt i f f s he r e i n.

                On a ppe a l , p l a i nt i f f s i ns i s t t he r e a r e ge nui ne

i s s ue s o f ma t e r i a l f a c t ?a s t o l a c k of pr oba bl e c a us e ,

ma l i c e , a nd a dvi c e of c ouns e l ?.       W l e t he r e a r e mor e t ha n
                                                    hi

4 , 000 pa ge s i n t he r e c or d be f or e us , we do not f i nd a ny

g e nui ne i s s ue a s t o a ny ma t e r i a l f a c t a s c ont e mpl a t e d i n

Ru l e s of Ci vi l Pr oc e dur e , Rul e 56.           For pur pos e s of a

s u mma r y j udgme nt , t he pl a i nt i f f s ’ de pos i t i on i s t o be t a k e n

a s t r ue , a nd M c ha e l M a t t e s t i f i e d i n pe r t i ne nt pa r t :
                   i          or

                Q.      W r e you a dvi s e d by Huf f ma n on Augus t 31,
                         e
                        1981 of t he va l ue of t he a ut omobi l e ?


                                              3
A. M not a t i on s hows t ha t he ga ve me a c os t o f
          y
        t he a ut omobi l e .

Q.      W t d i d he t e l l you?
         ha

A.      $49, 900. 00.

. . .

Q.      W l l , t h e n you ne xt c a l l e d St a t e Fa r m, i s
          e
        t ha t r i ght ?

A.      Tha t ’ s c or r e c t .

Q.      W di d you c a l l a t St a t e Fa r m?
         ho

A.      I c a l l e d a nd a s ke d f or t he Te nne s s e e As s i g n e d
        Ri s k Unde r wr i t i ng De pa r t me nt .

. . .

Q.      Di d yo u t e l l t hi s pe r s on you we r e s pe a ki ng t o
        t he f i gur e Huf f ma n ha d t ol d you of
        $49, 900. 00?

A.      I di d.

Q.      W t e xa c t l y di d you s a y?
         ha

A.      I e xpl a i ne d t o t he ma n t ha t I s poke t o t ha t
        t hi s ma n i s - M . W t t e n i s pur c ha s i ng t hi s
                             r     hi
        a ut omobi l e , a nd be c a us e of t he va l ue , I
        ne e de d t o know wha t t o do wi t h t hi s pol i c y ,
        whe t he r t he y woul d s ubs t i t ut e t he a ut omobi l e ,
        or wha t t he y woul d do wi t h i t .

Q.      W t we r e you t ol d?
         ha

A.      He e xpl a i ne d t o me t ha t unde r t he i ns ur a bl e
        i nt e r e s t of t he c a r unde r t he a c t ua l a s f a r
        a s t he va l ue of t he a ut omobi l e , l e s s a ny
        c us t om e qui pme nt , t he y woul d pr ot e c t t he c a r
        f or no mor e t ha n $25, 000. 00.

. . .

Q.      Ca n you e xpl a i n i t t o me ? Ca n you e xpl a i n t o
        me wha t you a r e s a yi ng t o me , c a n you e xpl a i n
        wha t t he y t ol d you t he y woul d i ns ur e i t f or ?

A.      The y s a i d t he y woul d onl y i ns ur e i t up t o t h e
        va l ue of t he a ut omobi l e , l e s s a ny c us t om
        e qui pme nt f or a l i ke ma ke a nd mode l of a 1 9 8 1
        Ca di l l a c Se vi l l e .

Q.      W s t h e $25, 000. 00 f i gur e i n t he r e s ome whe r e ?
         a


                                   4
A.      No, s i r .    The pol i c y - t he y woul d not i ns ur e
        a ve hi c l e ove r $25, 000. 00 l e s s a ny c us t om
        e qui pme nt .

. . .

Q.      So on Augus t 31 you di d not know t he c os t o f
        t he c us t om modi f i c a t i ons on t hi s ve hi c l e ?

A.      No,      si r.    The onl y c os t I kne w wa s t he c os t
        of t     ha t c a r , of wha t t he de a l e r s hi p wa s
        t r yi   ng t o s e l l t ha t a ut omobi l e f or t he
        c us t   ome r a t .

Q.      Tha t woul d be $49, 900. 00?

A.      Ye s , s i r .

Q.      But you kne w t ha t t he r e we r e c us t om
        modi f i c a t i ons ?

A.      I kne w t he r e we r e c us t om modi f i c a t i ons on t h e
        a ut omobi l e . Ye s , s i r .

. . .

Q.      Di d you know W t t e n wa s c omi ng i n on t he
                       hi
        4t h?

A.      No, s i r .      I di dn’ t .

Q.      But h e c a me i n?

A.      He c a me i n on t he 4t h.

Q.      W t di d he s a y, a nd wha t di d you s a y on t h e
         ha
        4t h whe n he c a me i nt o your of f i c e ?

A.      He c a me i nt o my of f i c e , a nd I a dvi s e d hi m a t
        t ha t t i me we ha ve got t o ma ke s ome c ha nge s o n
        your a ut o pol i c y, a nd he s a i d ?t ha t ’ s why I ’ m
        he r e ?.

. . .

Q.      Di d you c ompl e t e a n a ppl i c a t i on on t he 4t h ?

A.      I di d.

Q.      And di d W t t e n s i gn i t ?
                  hi

A.      I c ompl e t e d a Te nne s s e e Aut omobi l e I ns ur a n c e
        Pl a n Cha nge Endor s e me nt f or m, or Pol i c y
        Cha nge Re que s t , a s t he y c a l l i t .

        W t ook down t he pe r t i ne nt i nf or ma t i on on t h e
         e
        pol i c y. W c he c ke d of f t ha t t hi s wa s a
                    e

                               5
        r e pl a c e me nt     ve hi c l e on t he pa r t i c ul a r pol i c y
        numbe r , a n        ‘ 81 Ca di l l a c Se vi l l e .  W l i s t ed
                                                                 e
        t he l i e nhol      de r , c ha nge of a ddr e s s f or hi m.
        He s i gne d i       t a nd I wi t ne s s e d hi s s i gna t ur e .

. . .

Q.      I s t hi s c ha nge f or m di f f e r e nt f r om t he
        i ni t i a l pol i c y a ppl i c a t i on?

A.      Ye s , s i r .       I t i s.

Q.      Thi s f or m ha s a s pa c e on i t f or ?c os t ne w?,
        a nd wr i t t e n i n t he s pa c e i s $25, 000. 00. Is
        t ha t i n your wr i t i ng?

A.      Ye s , i t i s .

Q.      W di d you put $25, 000. 00 i n t he ?c os t ne w?
         hy
        bl a nk on t hi s c ha nge r e que s t f or m?

A.      I put $25, 000. 00 be c a us e t hi s i s t he a moun t
        of wha t t he c ompa ny woul d pr ot e c t up t o f o r
        a n a ut omobi l e l i ke t he ma ke a nd mode l of a n
        ‘ 81 Ca di l l a c Se vi l l e , l e s s a ny c us t om
        e qui pme nt .

. . .

Q.      Di d he [ unde r wr i t e r ] t e l l you t o put
        $25, 000. 00 i n t hi s bl a nk?

A.      I put $25, 000. 00 s i r , t o pr ot e c t a nd l i mi t
        t he c us t ome r f r om c omi ng ba c k, a l s o, a nd
        be i ng a bl e t o c l a i m hi ghe r i f t hi s t hi ng
        s houl d be t ot a l e d out , a nd t he n i n a ddi t i on
        t o i t , I ha d hi m a l s o s i gn t hi s l e t t e r he r e
        s o t he r e woul d be no que s t i on a bout i t .

. . .

Q.      I s e e a box f or ?a l t e r e d, ye s or no? on t h e
        pol i c y c ha nge r e que s t , a nd i s i t ma r ke d ?n o?.
        I s t ha t your ma r k?

A.      Ye s , s i r .       I m r ke d i t .
                                a

Q.      W di d you ma r k i t ?no??
         hy

A.      Be c a us e t he a ut omobi l e t ha t t he pol i c y
        i ns ur e s goe s ba c k t o a 1981 Ca di l l a c Se vi l l e ,
        l e s s a ny c us t om e qui pme nt .

Q.      W t d o you unde r s t a nd t ha t ?a l t e r e d? box t o
         ha
        me a n?

A.      I t me a ns a ny a l t e r a t i ons done t o t he

                                  6
                       a ut omo bi l e or c us t om e qui pme nt .

                 De f e nda nt s ought a dvi c e of c ouns e l on br i ngi ng

s u i t a ga i ns t pl a i nt i f f s a nd t he l a w f i r m e mpl oye d by

d e f e nda nt r e c omme nde d a nd ul t i ma t e l y br ought t he a c t i on.

Th e a t t or ne ys , i n r e a c hi ng t he i r c onc l us i on, ha d ot he r f a c t s

t o c ons i de r r e l a t i ve t o pl a i nt i f f s ’ ha ndl i ng of t he ma t t e r .

Pl a i nt i f f di d not i nf or m de f e nda nt of hi s c onve r s a t i on wi t h

a n unde r wr i t e r unt i l t he f ol l owi ng s pr i ng, a nd de f e nda nt wa s

u n a bl e t o ve r i f y a ny c onve r s a t i on wi t h i t s unde r wr i t e r s

t h r ough i t s i nve s t i ga t i on.     Shor t l y a f t e r t he l os s , a n

i nve s t i ga t or t ook p l a i nt i f f ’ s s t a t e me nt , whe r e i n pl a i nt i f f

wa s a s ke d:

                 Q.    Anot he r t hi ng I wa nt t o que s t i on you on t h e
                       a ppl i c a t i on I got a phot os t a t i c c opy of , y o u
                       put on t he r e c os t i ng you $25, 000. 00 i n a c t u a l
                       c os t wa s $42, 000. 00 s ome t hi ng.      W t we r e t h e
                                                                      ha
                       r e a s ons f or doi ng t hi s on t he a ppl i c a t i ons
                       i ns t e a d of put t i ng t he f ul l a mount ?

                 A.     Be c a us e M . W t t e n a gr e e d t ha t t hi s wa s t h e
                                      r     hi
                        pr i c e he wa nt e d t o s how unde r t he t e r ms of
                        t hi s p ol i c y c ha nge r e que s t , a ny t i me t ha t t h e
                        c us t ome r a c knowl e dge s t hi s , t hi s i s wha t h e
                        ha s wa nt e d t o do.

                 The Supr e me Cour t i n Robe r t s v . Fe de r al Ex pr e s s

Co r p. , 892 S. W 2d 246 ( Te nn. 1992) , he l d t ha t t he
                  .

r e a s ona bl e ne s s of t he de f e nda nt ’ s c onduc t i n br i ngi ng a n

a c t i on ?s houl d be ma de by a j ur y?, a nd t he Cour t s a i d t ha t

p r oba bl e c a us e i s t o be de t e r mi ne d ?s ol e l y f r om a n obj e c t i v e

e x a mi na t i on of t he s ur r oundi ng f a c t s a nd c i r c ums t a nc e s . ?

Si nc e t he s ur r oundi ng f a c t s a nd c i r c ums t a nc e s i n t he c a s e

b e f or e us a r e not i n di s put e , t he i s s ue t hus be c ome s whe t h e r

?r e a s ona bl e mi nds c oul d di f f e r a s t o whe t he r pr oba bl e c a u s e

e x i s t e d f or br i ngi ng ? t he a c t i on a ga i ns t pl a i nt i f f . Robe r t s ,


                                               7
I d. 249.

                 W not e a t t he out s e t , t ha t whi l e t he s a me ge ne r a l
                  e

r u l e s a nd l i mi t a t i ons a ppl y t o a n a c t i on f ounde d upon a

c i vi l pr oc e e di ng, vi s - a - vi s c r i mi na l pr oc e e di ngs , t he r e c a n

b e s i gni f i c a nt d i f f e r e nc e s :

                 But obvi ous l y l e s s i n t he wa y of gr ounds f or
                 be l i e f wi l l be r e qui r e d t o j us t i f y a r e a s ona bl e
                 ma n i n br i ngi ng a c i vi l , r a t he r t ha n a c r i mi na l
                 s ui t .     Some t i me s t hi s i s e xpr e s s e d by s a yi ng t h a t
                 wa nt of pr oba bl e c a us e mus t be ?ve r y c l e a r l y
                 pr ove n? or ?ve r y pa l a t a bl e ? or t ha t ?gr e a t e r
                 l a t i t ude ? mus t be a l l owe d t ha n i n a c r i mi na l c a s e .
                 Appa r e nt l y, wha t i s me a nt i s me r e l y t ha t t he
                 i ns t i ga t or ne e d not ha ve t he s a me de gr e e of
                 c e r t a i nt y a s t o t he f a c t s , or e ve n t he s a me be l i e f
                 i n t he s oundne s s of hi s c a s e , a nd t ha t he i s
                 j us t i f i e d i n br i ngi ng a c i vi l a c t i on whe n he
                 r e a s ona bl y be l i e ve s t ha t he ha s a good c ha nc e o f
                 e s t a bl i s hi ng i t t o t he s a t i s f a c t i on of t he c our t
                 or t he j ur y .

Pr os s e r and Ke e t on on Tor t s , 5t h Ed. §120, p. 893.

                 Our Supr e me Cour t i s i n a c c or d wi t h t hi s vi e w,

h a vi ng e xpr e s s e d i n Kauf f man v . A. H. Robbi ns Co. , 223 Te nn .

5 1 5, 448 S. W 2d 400 ( 1969) t ha t i n c i vi l a c t i ons t he
               .

p l a i nt i f f h a s ?a he a v y bur de n of pr oof ? i n e s t a bl i s hi ng

ma l i c e a nd l a c k of pr oba bl e c a us e .      P. 523.

                 I n ma l i c i ous pr os e c ut i on a c t i ons , a dvi c e of

c ouns e l t o t he e f f e c t t ha t t he r e i s a r e a s ona bl e c ha nc e of

r e c ove r y o n a c l a i m c a n e s t a bl i s h pr oba bl e c a us e .   Se e

S u l l i v an v . Young , 678 S. W 2d 906 ( Te nn. App. 1984) .
                                   .                                                 In

t h i s c a s e , t he Tr i a l J udge c onc l ude d t ha t t he de f e nda nt h a d

a c t e d r e a s ona bl y i n i t s i nve s t i ga t i on a nd i n obt a i ni ng t h e

a d vi c e of c ouns e l a s t o whe t he r i t s houl d a t t e mpt t o r e c ov e r

f r om p l a i nt i f f .   As we obs e r ve d e a r l i e r , we a r e r e qui r e d t o

t a ke t he p l a i nt i f f ’ s s t a t e me nt s a bout t he c a l l t o a n

u n de r wr i t e r a s t r ue , but t he r e wa s a mpl e e vi de nc e a t t he

                                                8
t i me f or t he a t t or ne y s t o c onc l ude t ha t de f e nda nt ha d a

r e a s ona bl e c ha nc e t o r e c ove r i n t he pr i or a c t i on.

                W c onc l ude on t hi s r e c or d t ha t r e a s ona bl e mi nd s
                 e

wo ul d not di f f e r t ha t pr oba bl e c a us e e xi s t e d f or br i ngi ng

t he a c t i on.

                Pl a i nt i f f s a r gue t ha t ?di s c ove r y wa s i mpr ope r l y

wi t hhe l d by St a t e Fa r m?, i nc l udi ng f a i l ur e t o a ns we r

i n t e r r oga t or i e s a nd pr oduc e doc ume nt s .       The Rul e s of Ci vi l

Pr oc e dur e pr ovi de pr oc e dur e s t o c ompe l di s c ove r y.            A t r i al

c o ur t s pe a ks t hr ough i t s mi nut e s a nd we f i nd no or de r i n

t h i s r e c or d of t he Tr i a l Cour t ’ s r e qui r i ng de f e nda nt t o

c o mpl y wi t h a ddi t i ona l di s c ove r y unde r t he Rul e s .           Pal me r v .

Pal me r , 562 S. W 2d 833 ( Te nn. 1978) .
                   .                                        A pa r t y wi l l not be

g r a nt e d r e l i e f whe r e he ha s f a i l e d t o t a ke wha t e ve r a c t i o n

wa s r e a s ona bl y ne c e s s a r y t o pr e ve nt a n e r r or .      T. R. A. P. Ru l e

36( a ) .

                Fi na l l y, t he r e i s ye t a not he r c ompe l l i ng r e a s on

t h e j udgme nt s houl d be a f f i r me d.         The unde r l yi ng c a us e of

t h e c ont r ove r s i e s b e t we e n t he s e pa r t i e s i s pl a i nt i f f ’ s own

a c t i ons .   He f i l l e d i n t wo a ns we r s i n t he a ppl i c a t i on f or

i n s ur a nc e , known by h i m a t t he t i me t o be f a l s e .            No pa r t y

s h oul d be a l l owe d t o pr of i t f r om hi s wr ongf ul c onduc t .               Th e

No r t h Ca r ol i na Supr e me Cour t ha s s a i d i t we l l :

                I t i s a ma xi m of l a w r e c ogni z e d a nd e s t a bl i s he d,
                t ha t ?no ma n s ha l l t a ke a dva nt a ge of hi s own
                wr ong;        a nd t hi s ma xi m, whi c h i s ba s e d on
                e l e me nt a r y pr i nc i pl e s , i s f ul l y r e c ogni z e d i n
                c our t s of l a w a nd e qui t y, a nd, i nde e d, a dmi t s of
                i l l us t r a t i o n f r om e ve r y br a nc h of l e ga l
                pr oc e dur e . ? Br oom’ s Le gal M i ms , 10t h Ed. , 191 .
                                                             ax

                        ?Thi s ma xi m e mbodi e d i n t he c ommon l a w, a n d
                c ons t i t ut i ng a n e s s e nt i a l pa r t t he r e of , i s s t a t e d
                i n t he t e xt books a nd r e por t e d c a s e s .         I t ha s i t s

                                              9
                f ounda t i on i n t he uni ve r s a l       l aw    a dmi ni s t e r e d i n
                a l l c i vi l i z e d l a nds , f or wi t   hout      i t s r e c ogni t i on
                a nd e nf or c e me nt by t he Cour t        s, t    he i r j udgme nt s
                woul d r i ght l y e xc i t e publ i c       i ndi   gna t i on. ?

                I n Re : I v e s , 102 S.E.2d 807, 811 ( NC. 1958) .

                For t he f or e goi ng r e a s ons , we a f f i r m t he j udgme n t

o f t he Tr i a l Cour t a nd r e ma nd wi t h c os t s of t he a ppe a l

a s s e s s e d t o t he a ppe l l a nt .




                                                      _______________________ _
                                                      He r s c he l P. Fr a nks , J .




_ _ ___________________ ______
Da vi d R. Fa r me r , J .




_ _ _________________________
He wi t t P. Toml i n, J r . , Sr . J .




                                             10